OPINION — AG — (1) MR. DARRAGH MAY NOT LEGALLY HOLD HIS OFFICE ON THE BOARD OF EDUCATION (DUAL OFFICE HOLDING) BECAUSE HE WOULD BE HOLDING TWO "PUBLIC OFFICES" IN DIRECT CONTRAVENTION OF 51 O.S. 1961 6 [51-6] (2) "WHEN DID THE VACANCY OCCUR?" SHOULD BE ANSWERED BY SAYING THAT THE VACANCY OCCURRED IMMEDIATELY UPON THE ACCEPTANCE OF THE APPOINTMENT TO THE WAR VETERANS COMMISSION AND HIS QUALIFICATIONS THEREFOR. SINCE THE VERY MOMENT OF SUCH APPOINTMENT, OR ON ABOUT JULY 1, 1961, MR. DARRAGH CEASED TO BE A DE JURE OFFICER ON THE BOARD OF EDUCATION OF KINGFISHER, OKLAHOMA. HIS ACTS DONE SINCE THAT DATE ARE VALID AS TO PERSONS OTHER THAN HIMSELF FOR HE HAS BEEN A DE FACTO OFFICER ON THE BOARD OF EDUCATION SINCE THAT DATE. (3) THE MEMBERS OF THE BOARD OF EDUCATION OF KINGFISHER, OKLAHOMA, SHOULD IMMEDIATELY DECLARE THE OFFICE VACANT WHICH IS NOW HELD BY MR. DARRAGH AND PROCEED TO CALL AN ELECTION UNDER THE AUTHORITY OF 70 O.S. 1961, 4-14 [70-4-14], SURPA, TO ELECT A BOARD MEMBER TO SERVE OUT HIS UNEXPIRED TERM. ONCE THIS HAS BEEN DONE, IF HE REFUSED TO RELINQUISH HIS POSITION ON THE BOARD OF EDUCATION, THEN, THE ONLY REMEDY WOULD BE AN ACTION IN THE NATURE OF QUO WARRANTO TO TRY THE TITLE TO THE OFFICE WHICH MUST BE BROUGHT IN THE DISTRICT COURT OR THE SUPREME COURT. 12 O.S. 1961 1532 [12-1532]  CITE: 70 O.S. 1961, 4-14 [70-4-14], 51 O.S. 1961 6 [51-6] (W. J. MONROE)